--------------------------------------------------------------------------------

Exhibit 10.13a

 
AMENDMENT NO. 2 TO DIRECTOR COMPENSATION AGREEMENT




This Amendment No. 2 to Director Compensation Agreement (this “Amendment”) is
entered into as of September 7, 2006.


A. Frontier Airlines, Inc. (“Frontier”) and Samuel D. Addoms (“Addoms”) entered
into that Director Compensation Agreement effective as of April 1, 2002, as
further amended by that Amendment No. 1 dated as of April 1, 2003 (collectively,
the “Agreement”).


B. Frontier now desires to amend the Agreement by extending the term thereof in
recognition of Addoms’ agreement to remain on the Board of Directors of Frontier
and Frontier Airlines Holdings, Inc. (“Holdings”) for a period beginning on the
fifth anniversary of the date of his resignation through the adjournment of the
meeting of the Boards of Directors of Frontier and Holdings held immediately
following the annual stockholder meeting of Holdings scheduled for the month of
September 2007 (the “Extension Period”).


NOW, THEREFORE, the parties represent, warrant, promise and agree as follows:


1. In consideration of Addoms’ continued service on the Board of Directors,
Frontier will pay to Addoms $6,250 per month for each month during the Extension
Period during which Addoms serves on the Board of Directors, including any
partial months.


2. Addoms will remain an employee of Frontier during the Extension Period at an
annual salary of $25,000, payable on the Company’s regular paydays.


3. Except as modified herein, the Agreement will remain in full force and
effect.


IN WITNESS WHEREOF, the parties duly execute and deliver this Amendment as of
the date first written above.


FRONTIER AIRLINES HOLDINGS, INC.




 By                             /s/                             
 
 
                            /s/                         
       Paul S. Dempsey, Board Vice-Chair
 
 
Samuel D. Addoms
                       
FRONTIER AIRLINES, INC.
                     
By                             /s/                             
     
     Jeff S. Potter, President
     